DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Amendment filed on 04/27/2022 has been entered. Claims 12-22 are pending in the instant patent application. Claims 12 and 21 are amended. This Final Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §112(f) rejections. The rejections have been withdrawn.
Applicant’s amendments to the claims are sufficient to overcome the Claim Objections. The objections have been withdrawn.
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §101 rejections. The rejections have been withdrawn. Upon examination of the claims and amended language in light of Applicant’s arguments, Examiner finds that the claims as currently written, pass Step 2A Prong One. Examiner finds that the claims do no recite any of the abstract ideas enumerated in the 2019 PEG.
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending and are updated and addressed below in light of the amendments.


Response to 35 U.S.C. §103 Arguments
Applicant’s arguments regarding 35 U.S.C. §103 rejection of the claims have been fully considered, but are not persuasive.
Examiner further maintains that the art currently cited teaches the limitations of the claims. Examiner further notes, in light of the claims as currently written, that the use of precompiled does not bear any technical meaning. Furthermore, Applicant states that the combination of Colombo/Balko would result in “the compiled code including compiled handlers in the optimized, new version of the process model”. Examiner respectfully disagrees for this would not agree with how the claims are currently written.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colombo, Armando W.., et al. "Service-oriented SCADA and MES supporting petrinets based orchestrated automation systems." IECON 2012-38th Annual Conference on IEEE Industrial Electronics Society. IEEE, 2012, hereby known as "Colombo", in view of Balko (US 2013/0139164A1).
	Regarding Claim 12, Colombo teaches the limitations of Claim 12 which state
	The method of enacting a business process in a production facility employing a computer-managed manufacturing execution system (MES) or a manufacturing operation management system (MOM), wherein the MES system or MOM system operates in an event-driven environment based on handlers orchestrated by events, the method comprising the following steps (Colombo: Title, Abstract and Pg 6149 Right Column via Service-oriented (event based) paradigm seems to fit very well with the next evolutionary step to empower the typical SCADA systems [2], not only from the organizational point of view in terms of services, but also concerning the flux and processing of events. The preceding implementations of SCADA and MES systems based on traditional service oriented systems (see for example [3]) demonstrated a service landscape for devices and PC engineering tools with some degree of flexibility for decisions and “plug & play” capability, but events were only used to update the status of devices and for monitoring in PC applications. With the new service-oriented approach, it is intended to fully assess the event-driven approach, i.e. use events as the basis to formulate actions, e.g., service exposition and service subscription. Therefore, events play a very active role in the architecture and their real-time acquisition and processing is fundamental towards the increased dynamicity of the automation system, which work now in an asynchronous mode):
	providing a model of the business process (Colombo: Pg 6149 Left Column via Since services are not anymore isolated entities exposed by the intervenient software components, new logic control responsible for the interaction among them can be realized using the generic services as building blocks. The model based orchestration engine should be able to interpret a given work-plan made of services (an orchestration) and execute it. The work-plan can be defined in Business Process Execution Language (BPEL) [9], Petri nets formalism (see for example [3], [10] and [11]), or even in adapted IEC 61131-3 languages, beside others [12]. Another feature is to compose services, i.e. the work-plan itself represents an exposed service);
	parsing the model of the business process (Colombo: Pg 6152 via Data mining: depending on how many events exist and on the complexity of the system, data mining would provide a first identification and classification of events, e.g., grouping similar events into clusters);
	creating entities of a work process model in an operational domain of the system (Colombo: Pg 6149 via Interpretation of XML-based configurations (used in dynamic deployment));
	However, Colombo does not explicitly disclose the limitation of Claim 12 which states creating, as a result of the parsing, precompiled, closed source command handlers and event handlers.
	Balko though, with the teachings of Colombo, teaches of
	creating, as a result of the parsing, precompiled, closed source command handlers and event handlers (Balko: Para 0056 via at 205, a process model is identified to be compiled into an executable object, such as a process binary. In some instances, the process model may have previously been compiled, where the prior compiled version of the process model was not transactionally optimized by the operations of method 200. At 210, the identified process model is traversed, beginning at a start event of the process model. In some instances, the optimization operations of method 200 may be performed on particular portions of the process model beginning at portions other than the start event and/or ending prior to the corresponding end event of the process model).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colombo with the teachings of Balko in order to have creating, as a result of the parsing, precompiled, closed source command handlers and event handlers. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, the combination of Colombo/Balko, teaches the limitation of Claim 12 which states
	based on the work process model, running a work process instancing the business process by using the precompiled, closed source command handlers and event handlers, the command handlers working on tokens that are differentiated for different types of elements in the work process model, that are created by the command handlers for each element in a run provided for by an enactment thereof and, for each element, are differentiated according to whether the run to which the token belongs is actually executed or is skipped (Colombo: Pg 6150, 6153 and Fig 3 in at least via when the orchestration process is running and the models are running the token-game, conflict situations formally specified by set of transitions in conflict (in the Petri net models) are reported and have to be solved in runtime conditions).
	Regarding Claims 21 and 22, they are analogous to Claim 12 and are rejected for the same reasons. In addition, Balko teaches of one or more controllers and non-transitory computer code (Balko: Para 0035 via software description).
Claim(s) 13, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colombo, Armando W.., et al. "Service-oriented SCADA and MES supporting petrinets based orchestrated automation systems." IECON 2012-38th Annual Conference on IEEE Industrial Electronics Society. IEEE, 2012, hereby known as "Colombo", in view of Balko (US 2013/0139164 A1) further in view of Koehler et al. (EP 1577757 A2).
	Regarding Claim 13, while the combination of Colombo/Balko teaches the limitations of Claim 12, it does not explicitly disclose the limitation of Claim 13 which states which comprises attributing a Boolean value to each token in order to distinguish whether the run to which the token belongs is actually executed or is skipped.
	Koehler though, with the teachings of Colombo/Balko, teaches of
	which comprises attributing a Boolean value to each token in order to distinguish whether the run to which the token belongs is actually executed or is skipped (Koehler: Para 0041-0046 via mapping of the graphical model toa set of continuation equations. In order to transform a business process model with unstructured cycles into a workflow code that supports structured cycles with uniquely defined entry and exit points, a continuation semantics is assigned to the graphical model. The continuation semantics partitions the graphical flow into the past, present, and future and allows it to describe the intended execution of a process model. For example, given the activity A, the activity A itself is considered as the present of the process, "Start" is considered as its past and the activities B or C are considered as its future. For a given node, which can be an activity or a decision, in the graphical flow (the present of the execution), its possible continuations (the remainder of the flow) can be described in the form of equations).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colombo/Balko with the teachings of Koehler in order to have which comprises attributing a Boolean value to each token in order to distinguish whether the run to which the token belongs is actually executed or is skipped. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 14, while the combination of Colombo/Balko teaches the limitations of Claim 12, it does not explicitly disclose the limitation of Claim 14 which states comprises handing over operation control between event handlers and command handlers at each element in the process.
	Koehler though, with the teachings of Colombo/Balko, teaches of
	which comprises handing over operation control between event handlers and command handlers at each element in the process (Koehler: Para 0039-0046 via in at least The example process consists of four activities A, B, C, and D and three decisions E, F, and G. Once the process has started, activity A "select product" is executed. After the "select product" activity has been completed, the process branches at decision E. The user can either decide to configure the product executing activity B "configure product" or he places the product directly into the shopping cart using activity C "place into cart". It should be noted that a non- concurrent process model is considered in which the branching is exhaustive and disjoint, i.e. after each decision exactly one of the possible branches is selected. After these activities have been completed, the user submits his order by executing activity D "submit order ". This sequence of activities A, B, C and D describes the ‘normal’ purchasing process. Fora successful implementation, however, this process should allow the user to freely navigate between the various activities. For example, after a product is placed into the cart, the user may want to revisit its configuration and perhaps change it. Furthermore, the user may want to select several products before he submits an order. After an order is submitted, the user may also want to revisit the configuration of the ordered product and/or change the set of selected products. Finally, a user may want to delay or cancel the placement of an order and leave the process without executing the activity D "submit order ". This freedom in the process execution is described by the various back links from the decisions F and G to one of the possible activities A or B).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colombo/Balko with the teachings of Koehler in order to have which comprises handing over operation control between event handlers and command handlers at each element in the process. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 20, while the combination of Colombo/Balko teaches the limitations of Claim 12, it does not explicitly disclose the limitation of Claim 20 which states comprising a step of assigning priority to the processing of events concerning change of status of tokens belonging to skipped runs over events concerning tokens belonging to actually executed runs.
	Koehler though, with the teachings of Colombo/Balko, teaches of
	comprising a step of assigning priority to the processing of events concerning change of status of tokens belonging to skipped runs over events concerning tokens belonging to actually executed runs (Koehler: Para 0076-0088 via controlling of the rule application order and transformation engine defining a priority of applications for the rules.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colombo/Balko with the teachings of Koehler in order to have comprising a step of assigning priority to the processing of events concerning change of status of tokens belonging to skipped runs over events concerning tokens belonging to actually executed runs. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
Claim(s) 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colombo, Armando W.., et al. "Service-oriented SCADA and MES supporting petrinets based orchestrated automation systems." IECON 2012-38th Annual Conference on IEEE Industrial Electronics Society. IEEE, 2012, hereby known as "Colombo", in view of Balko (US 2013/0139164 A1) further in view of Balko et al. (EP 2431929 A1), hereby known as "Balko '929".
	Regarding Claim 15, while the combination of Colombo/Balko teaches the limitations of Claim 12, it does not explicitly disclose the limitation of Claim 15 which states comprising making a decision on an action to be carried out on tokens at a gateway based on an order of arrival of the tokens at the gateway.
	Balko ‘929 though, with the teachings of Colombo/Balko, teaches of
	comprising making a decision on an action to be carried out on tokens at a gateway based on an order of arrival of the tokens at the gateway (Balko ‘929: Para 0018-0019 via At S402, a DONE Boolean variable may be initialized to false. At S404, a set S associated with tokens T.sub.1 through T.sub.n. may be maintained (with each token being associated with an upstream artifact). If no token T.sub.x has changed position in S406, the process simply continues at S404 (waiting for a token to change position). Note that the number of tokens in that set may vary from (1) the progress the process has made and (2) the underlying process model. For example, when the example process initially starts at the start event, only a single upstream token exists. Thus, set S contains only that single token. Once the process progresses to the parallel spilt, set S grows to three tokens - one for each parallel branch. That is, in S406 not only the position changes of existing tokens are tracked but also token creations and deletions. When it is determined at S406 that a token T.sub.X has changed its position from a "before" artifact to an "after" artifact (note that the term "upstream" may refer to the context of a specific token synchronization gateway and different token synchronization gateways may have different upstream and final token positions ), it is decided whether the before artifact is not upstream and the after artifact is upstream in 410. The outbound arrow from S410 may according to some embodiments be directly pointing to S404 avoiding S416 (which would never hold true for this token). In other words, it may be decided whether a new artifact has appeared upstream. If so, token T.sub.x is inserted into set S. It is also decided at $412 whether the before artifact is upstream and the after artifact is not upstream (that is, a token upstream has disappeared). Responsive to said detecting, token T.sub.X is removed from the set S at S414).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colombo/Balko with the teachings of Balko ‘929 in order to have comprising making a decision on an action to be carried out on tokens at a gateway based on an order of arrival of the tokens at the gateway. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 16, the combination of Colombo/Balko/Balko ‘929 teaches of
	wherein making the decision results in a command of entering the token only when a last incoming token suitable to trigger the action is ready (Balko ‘929: Para 0018-0019 via At S402, a DONE Boolean variable may be initialized to false. At S404, a set S associated with tokens T.sub.1 through T.sub.n. may be maintained (with each token being associated with an upstream artifact). If no token T.sub.x has changed position in S406, the process simply continues at S404 (waiting fora token to change position). Note that the number of tokens in that set may vary from (1) the progress the process has made and (2) the underlying process model. For example, when the example process initially starts at the start event, only a single upstream token exists. Thus, set S contains only that single token. Once the process progresses to the parallel spilt, set S grows to three tokens - one for each parallel branch. That is, in S406 not only the position changes of existing tokens are tracked but also token creations and deletions. When it is determined at S406 that a token T.sub.X has changed its position from a "before" artifact to an "after" artifact (note that the term "upstream" may refer to the context of a specific token synchronization gateway and different token synchronization gateways may have different upstream and final token positions), it is decided whether the before artifact is not upstream and the after artifact is upstreamin 410. The outbound arrow from S410 may according to some embodiments be directly pointing to S404 avoiding S416 (which would never hold true for this token). In other words, it may be decided whether a new artifact has appeared upstream. If so, token T.sub.x is inserted into set S. It is also decided at S412 whether the before artifact is upstream and the after artifact is not upstream (that is, a token upstream has disappeared). Responsive to said detecting, token T.sub.X is removed from the set S at S414).
	Regarding Claim 17, while the combination of Colombo/Balko teaches the limitations of Claim 12, it does not explicitly disclose the limitation of Claim 17 which states comprising a step of taking a decision on an action to be carried out on a token at a gateway based on a Boolean value of the token itself.
	Balko ‘929 though, with the teachings of Colombo/Balko, teaches of
	comprising a step of taking a decision on an action to be carried out on a token at a gateway based on a Boolean value of the token itself (Balko ‘929: Para 0007 via Note that BPMN implicitly supports a "thread split" pattern, where one thread is split into a number of concurrent threads that each follow the same control flow (each of the concurrent threads may trigger or execute the same downstream BPMN entities). That is, one can use other BPMN artifacts to implement the behavior of a "thread split" pattern (but there may be no single BPMN entity for that pattern). In the example of FIG. 1, the joint booking of an airline flight, a hotel room, and (optionally) a diving course may be supported. In this case, a gateway 120 may split the process into three concurrent threads. In particular, a first thread might execute a search flight activity 132, a second thread might execute a search hotel activity 134, and a third thread might execute a search diving class activity 136 (all in parallel). An exclusive gateway 140 may join these three activities to a reserve booking activity 150 where a traveler may review the results of the searches. That is, the three parallel threads may be merged into a single branch that starts with the reserve booking activity 150. Note that the reserve booking activity 150 is executed multiple times (once for each booking item). Next, a confirm booking activity 170 may be executed, and, finally, an end event 180 may represent the result of the process. Note that the confirm booking activity 170 is only to be executed a single time, such as by confirming the three booking to some travel agency).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colombo/Balko with the teachings of Balko ‘929 in order to have comprising a step of taking a decision on an action to be carried out on a token at a gateway based on a Boolean value of the token itself. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 19, while the combination of Colombo/Balko teaches the limitations of Claim 12, it does not explicitly disclose the limitation of Claim 19 which states comprising a step of analyzing Boolean values and a status of the tokens at a converging exclusive gateway, and a step of consuming tokens belonging to a skipped run and left unconsumed because of a previous arrival of a token belonging to an actually executed run.
	Balko ‘929 though, with the teachings of Colombo/Balko, teaches of
	comprising a step of analyzing Boolean values and a status of the tokens at a converging exclusive gateway, and a step of consuming tokens belonging toa skipped run and left unconsumed because of a previous arrival of a token belonging to an actually executed run (Balko ‘929: Para 0007, 0010 via Note that BPMN implicitly supports a "thread split" pattern, where one thread is split into a number of concurrent threads that each follow the same control flow (each of the concurrent threads may trigger or execute the same downstream BPMN entities). That is, one can use other BPMN artifacts to implement the behavior of a "thread split" pattern (but there may be no single BPMN entity for that pattern). In the example of FIG. 1, the joint booking of an airline flight, a hotel room, and (optionally) a diving course may be supported. In this case, a gateway 120 may split the process into three concurrent threads. In particular, a first thread might execute a search flight activity 132, a second thread might execute a search hotel activity 134, and a third thread might execute a search diving class activity 136 (all in parallel). An exclusive gateway 140 may join these three activities to a reserve booking activity 150 where a traveler may review the results of the searches. That is, the three parallel threads may be merged into a single branch that starts with the reserve booking activity 150. Note that the reserve booking activity 150 is executed multiple times (once for each booking item). Next, a confirm booking activity 170 may be executed, and, finally, an end event 180 may represent the result of the process. Note that the confirm booking activity 170 is only to be executed a single time, such as by confirming the three booking to some travel agency. FIG. 2 is a block diagram of an example of a BPMN model including a token synchronization gateway according to some embodiments. As before, the model 200 includes a start event 210 flow object and a parallel spilt gateway 220 (e.g., an AND split gateway) that may split the process into three concurrent threads. In particular, a first thread might execute a search flight activity 232, a second thread might execute a search hotel activity 234, and a third thread might execute a search diving class activity 236 (all in parallel). An exclusive gateway 240 may join these three activities to a reserve booking activity 250 where a traveler may review the results of the searches. Note that the exclusive XOR gateway merely redirects the threads from the three parallel branches to a single branch (and no synchronization of the thread occurs). According to this embodiment, a token synchronization gateway 260 may be provided between the reserve booking activity and a confirm booking activity 270 (and, finally, an end event 280 may represent the result of the process). Note that the reserve booking activity 250 is to be executed three times (e.g., for flight, hotel, and diving class) while the confirm booking activity 270 should be executed only once. A purpose of the token synchronization gateway may be associated with execution of the of the reserve booking activity 150 as many times as there are booking items (which may vary as when a search for a diving class fails for some reason) and execution of the downstream confirm booking activity 170 (and the end event 180 further downstream only a single time).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colombo/Balko with the teachings of Balko ‘929 in order to have comprising a step of analyzing Boolean values and a status of the tokens at a converging exclusive gateway, and a step of consuming tokens belonging to a skipped run and left unconsumed because of a previous arrival of a token belonging to an actually executed run. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colombo, Armando W., et al. "Service-oriented SCADA and MES supporting petri nets based orchestrated automation systems." IECON 2012-38th Annual Conference on IEEE Industrial Electronics Society. IEEE, 2012, hereby known as "Colombo", in view of Balko (US 2013/0139164 A1) further in view of Vecchio (US 2015/0378357 A1).
	Regarding Claim 18, while the combination of Colombo/Balko teaches the limitations of Claim 12, it does not explicitly disclose the limitation of Claim 18 which states comprising a step of including into each token a code identifying the run to which the token belongs.
	Vecchio though, with the teachings of Colombo/Balko, teaches of
	comprising a step of including into each token a code identifying the run to which the token belongs (Vecchio: Para 0074 via First of all, the plant layout will have to be stored in the database of the system (step 101 in FIG. 7). Then, for the creation of the VLs, an initial popup (FIG. 2) allows the operator to input the details of the VL: identity, plant, work center and labeling code (step 102). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colombo/Balko with the teachings of Vecchio in order to have comprising a step of including into each token a code identifying the run to which the token belongs. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.



















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Balko et al. (US 8,453,127 B2)  Systems And Methods Providing A Token Synchronization Gateway For A Graph-based Business Process Model
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623